

115 HRES 183 IH: Amending the Rules of the House of Representatives to require the text of any legislation that will be marked up at a meeting for the markup of legislation by a committee to be publicly available in electronic form at least 72 hours prior to the commencement of the meeting.
U.S. House of Representatives
2017-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 183IN THE HOUSE OF REPRESENTATIVESMarch 8, 2017Mr. O'Halleran (for himself, Mr. Evans, Mr. McGovern, and Mr. Soto) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONAmending the Rules of the House of Representatives to require the text of any legislation that will be marked up at a meeting for the markup of legislation by a committee to be publicly available in electronic form at least 72 hours prior to the commencement of the meeting. 
1.Requiring text of legislation to be available at least 72 hours prior to markupClause 2(g)(4) of rule XI of the Rules of the House of Representatives is amended by striking 24 hours each place it appears and inserting 72 hours.  